Citation Nr: 0833489	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1969 to February 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The Board notes that the appellant filed a notice of 
disagreement with the August 2005 rating decision, which 
denied an increased rating for degenerative arthritis of the 
lumbar spine, and denied service connection for hypertension, 
erectile dysfunction, a sleep disorder, and special monthly 
compensation, and the agency of original jurisdiction (AOJ) 
issued a statement of the case in June 2006.  In the June 
2006 VA Form 9, the appellant specifically stated that he 
disagreed only with the denial of service connection for 
erectile dysfunction.  Thus, the issues regarding an 
increased rating for degenerative arthritis of the lumbar 
spine, and entitlement to service connection for 
hypertension, a sleep disorder, and special monthly 
compensation are withdrawn.  

The Board notes that in the April 2007 Informal Hearing 
Presentation, the appellant's representative referenced the 
issue of entitlement to special monthly compensation.  This 
issue is referred to the AOJ.  


FINDINGS OF FACT

1.  Erectile dysfunction was not manifest in service and is 
not attributable to service.  

2.  Disability due to erectile dysfunction is not 
attributable to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred or aggravated in 
service.   38 U.S.C.A.§ 1110 (West 2002 & Supp. 2007).  

2.  Erectile dysfunction is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and any identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2005.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The appellant was also provided notice regarding the 
appropriate disability rating or effective date to be 
assigned in June 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2007).  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the appellant's DD Form 214 
reflects that his decorations and awards include a Purple 
Heart Medal and Combat Infantryman Badge.  There has been no 
assertion of combat, however, in regard to the issue of 
entitlement to service connection for erectile dysfunction.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable.  

The appellant asserts that he is entitled to service 
connection for erectile dysfunction.  As reflected in the 
April 2007 Informal Hearing Presentation, he contends that 
service connection is warranted either on a direct basis or 
on a secondary basis.

In regard to direct service connection, the Board notes that 
in order to establish service connection, the evidence must 
show that the appellant had a chronic disability due to 
disease or injury related by competent evidence to service.

A determination as to whether erectile dysfunction is related 
to service or a service-connected disability requires 
competent evidence.  Importantly, the Board notes that the 
appellant is competent to report his symptoms, to include 
that he has erectile dysfunction. As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  His opinion alone does not provide a 
sufficient basis upon which to make a determination as to 
whether erectile dysfunction is related to service.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Service medical records are negative for complaints or 
findings relative to erectile dysfunction.  The November 1968 
service entrance examination report shows that the 
genitourinary system was normal.  Complaints of urethral 
discharge in September 1970 were attributed to  "GC," and 
pustules in the pubic region in December 1971 were attributed 
to dermatitis.  The July 1972 separation examination report 
shows that the genitourinary system was normal.  

The Board notes that a February 2000 treatment record notes 
increased blood pressure and records dated in February 2001 
notes that he underwent hypertension education; complaints of 
erectile dysfunction were noted.  The initial complaints of 
erectile dysfunction are many years after service.  The Board 
notes that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

In this case, the Board has accorded more probative value to 
the competent medical opinion to the effect that erectile 
dysfunction was likely related to his hypertension and 
antihypertensive therapy, not service, and the AOJ denied 
service connection for hypertension in an August 2005 rating 
decision.  The Board finds that the opinion is consistent 
with the contemporaneous service medical records and 
establishes that the etiology of the appellant's erectile 
dysfunction is related to hypertension, not service.  The 
Board finds the competent medical opinion to be far 




more probative than the appellant's unsupported lay 
statements in regard to causation.  Thus, the Board finds 
that the competent evidence establishes that erectile 
dysfunction was not manifest in service and is not 
attributable to service.  

In regard to secondary service connection for erectile 
dysfunction, the Board notes that except as provided in 38 
C.F.R. § 3.300(c), disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2007).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in order to warrant service 
connection on a secondary basis for erectile dysfunction, the 
evidence must show that service-connected disability either 
caused or aggravated erectile dysfunction.  

The Board finds that the competent evidence establishes that 
the appellant's erectile dysfunction is not related to a 
service-connected disease or injury.  More specifically, in a 
June 2006 opinion, the VA examiner stated that erectile 
dysfunction was likely related to his hypertension and 
antihypertensive therapy.  There is no competent evidence 
that erectile dysfunction was caused or aggravated by a 
service-connected disease or injury.  The Board finds the 
competent medical opinion to be more probative than the 
appellant's unsupported statements in regard to the 
determination of whether erectile dysfunction is related to a 
service-connected disability.  The examiner noted that 
erectile dysfunction was very commonly associated with 
hypertension and antihypertensive therapy, and the opinion 
provided is consistent with the record.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved. Consequently, the benefits 
sought on appeal are denied.




ORDER

Service connection for erectile dysfunction is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


